DETAILED ACTION
This office action is in response to the application filed on 2/10/22.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
In regards to claim 1, it appears that “and then coupled” should be “and coupled”. 
In regards to claim 11, it appears that “and then coupled” should be “and coupled”.  
In regards to claim 11, line 12, it appears that “a direct current load” should be “the direct current load”.  


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "by using" in line 7.  It is unclear to the meaning of this limitation.  Examiner will interpret this limitation as “via” incorporating the first capacitor into the claimed structure.
Claim 11 recites the limitation "by using" in line 11.  It is unclear to the meaning of this limitation.  Examiner will interpret this limitation as “via” incorporating the first capacitor into the claimed structure.
	Claims 2-10 and 12-20 depend directly or indirectly from a rejected claim and is/are, therefore, also rejected under 35 USC 112(b), for the reasons set above.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 9-14, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN106602880 Yanyan et al. (hereinafter Yanyan).
	Regarding Claim 1, Yanyan discloses (fig. 1-4) a controller for a DC/DC converter, wherein the controller is coupled to the DC/DC converter, the DC/DC converter comprises a first switching transistor (S2), a second switching transistor (S1), a first capacitor (Cr), and a transformer (TX), the transformer comprises an excitation inductor (L1) and a transformer leakage inductor (Lk of primary), the first switching transistor and the second switching transistor are connected in series (S1-S2) and then coupled to two ends of a direct current power supply (@Vin), a primary side of the transformer is connected in parallel to two ends of the first switching transistor (across S2) by using the first capacitor (via Cr), and a secondary side of the transformer is coupled to a direct current load; and the controller is configured to: control the first switching transistor to turn on, so that the first capacitor forms a first closed circuit with the excitation inductor and the transformer leakage inductor by using the first switching transistor (fig. 3d), wherein a current in the excitation inductor increases in a first direction (increase during S2 on); when a preset time period expires (@t5-t6), control the first switching transistor to turn off (S2off), so that a voltage at two ends of the second switching transistor decreases (see Vds @t6); and when the voltage at the two ends of the second switching transistor is a first preset voltage threshold (@0), control the second switching transistor to turn on (S1 on), so that the direct current power supply passes through the second switching transistor, the first capacitor, the transformer leakage inductor, and the excitation inductor to form a second closed circuit (fig. 3a), wherein in this case, the DC/DC converter enters a first state, the current in the excitation inductor increases in a second direction, and the second direction is opposite to the first direction (state of fig. 3a).  
	Regarding Claim 2, Yanyan discloses the controller is further configured to: after the DC/DC converter enters the first state (state of fig. 3a), separately send at least two pulse waves to the first switching transistor (S2 signal) and the second switching transistor (S1 signal) according to a preset cycle, so that the DC/DC converter provides a target power to the direct current load (cycle of fig. 4, providing the intended power to load).  
	Regarding Claim 3, Yanyan discloses (fig. 1-4) the controller is further configured to: during when the DC/DC converter switches from the first state to a second state (@t4-t5), and after the second switching transistor turns off (S1 OFF), control the first switching transistor to turn on (S1 ON), wherein in this case, the first capacitor, the transformer leakage inductor, the excitation inductor, and the first switching transistor form a third closed circuit (cycle of 3d after first closed circuit), and the current in the excitation inductor decreases in the second direction; and the controller is further configured to: when the current in the excitation inductor decreases to a first preset current threshold, control the first switching transistor to turn off (S2 Off @t6).  
	Regarding Claim 9, Yanyan discloses (fig. 1-4) the first preset voltage threshold is zero (@t6).  
	Regarding Claim 10, Yanyan discloses (fig. 3d and 4) wherein the first preset current threshold is zero (Im crossing 0).
  	Regarding Claim 11, Yanyan discloses (fig. 1-4) a control system for a DC/DC converter, wherein the control system comprises a direct current power supply (@Vin), the DC/DC converter (fig. 2), a direct current load (@Vo), and a controller; wherein an input terminal of the DC/DC converter is coupled to the direct current power supply, an output terminal of the DC/DC converter is coupled to the direct current load; wherein the controller is coupled to a control terminal of the DC/DC converter, the DC/DC converter comprises a first switching transistor (S2), a second switching transistor (S1), a first capacitor (Cr), and a transformer (TX), the transformer comprises an excitation inductor (L1)and a transformer leakage inductor (Lk of primary), the first switching transistor and the second switching transistor are connected in series and then coupled to two ends of a direct current power supply (S1-S2), a primary side of the transformer is connected in parallel to two ends of the first switching transistor (across S2) by using the first capacitor (Via Cr), and a secondary side of the transformer is coupled to a direct current load; and the controller is configured to: -control the first switching transistor to turn on, so that the first capacitor forms a first closed circuit with the excitation inductor and the transformer leakage inductor by using the first switching transistor (fig. 3d), wherein a current in the excitation inductor increases in a first direction (increase during S2 on); the controller is further configured to: when a preset time period expires (@t5-t6), control the first switching transistor to turn off (see S2 OFF), so that a voltage at two ends of the second switching transistor decreases (Vds @t6); and the controller is further configured to: when the voltage at the two ends of the second switching transistor is a first preset voltage threshold (@0), control the second switching transistor to turn on (S1 ON), so that the direct current power supply passes through the second switching transistor, the first capacitor, the transformer leakage inductor, and the excitation inductor to form a second closed circuit (fig. 3a), wherein in this case, the DC/DC converter enters a first state, the current in the excitation inductor increases in a second direction, and the second direction is opposite to the first direction (state of fig. 3a).
	Regarding Claim 12, Yanyan discloses the controller is further configured to: after the DC/DC converter enters the first state (state of fig. 3a), separately send at least two pulse waves to the first switching transistor (S2 signal) and the second switching transistor (S1 signal) according to a preset cycle, so that the DC/DC converter provides a target power to the direct current load (cycle of fig. 4, providing the intended power to load).  
	Regarding Claim 13, Yanyan discloses (fig. 1-4) the controller is further configured to: during when the DC/DC converter switches from the first state to a second state (@t4-t5), and after the second switching transistor turns off (S1 OFF), control the first switching transistor to turn on (S1 ON), wherein in this case, the first capacitor, the transformer leakage inductor, the excitation inductor, and the first switching transistor form a third closed circuit (cycle of 3d after first closed circuit), and the current in the excitation inductor decreases in the second direction; and the controller is further configured to: when the current in the excitation inductor decreases to a first preset current threshold, control the first switching transistor to turn off (S2 Off @t6).  
	Regarding Claim 19, Yanyan discloses (fig. 1-4) the first preset voltage threshold is zero (@t6).  
	Regarding Claim 20, Yanyan discloses (fig. 1-4) (fig. 3d and 4) wherein the first preset current threshold is zero (Im crossing 0).

Allowable Subject Matter
Claims 5-8 and 15-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 4 and 14, the prior art fails to disclose: “...the second state is a state in which the first switching transistor and the second switching transistor are both in an off state, and a parasitic capacitor of the first switching transistor and a parasitic capacitor of the second switching transistor form a resonant circuit with the first capacitor, the excitation inductor, and the transformer leakage inductor.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claims 5-7 and 15-17, the prior art fails to disclose: “...before the controller controls the first switching transistor to turn on, the parasitic capacitor of the first switching transistor and the parasitic capacitor of the second switching transistor form a resonant circuit with the first capacitor, the excitation inductor, and the transformer leakage inductor, and a voltage at the two ends of the first switching transistor is an oscillation voltage; the controller is further configured to: after receiving a signal indicating that the DC/DC converter enters the first state, obtain the voltage at the two ends of the first switching transistor; and the controller is further configured to: when the oscillation voltage at the two ends of the first switching transistor is a second preset voltage threshold, control the first switching transistor to turn on.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claims 8 and 18, the prior art fails to disclose: “...the voltage at the two ends of the second switching transistor decreases to the first preset voltage threshold as a first time period elapses; and the current in the excitation inductor decreases from a target current to a second preset current threshold as the first time period elapses, and the target current is a value that is reached by the current in the excitation inductor when the preset time period expires.  .” in combination with the additionally claimed features, as are claimed by the Applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20220294358, WANG; Lei et al. discloses an asymmetrical half-bridge flyback converter and power supply system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838